UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6431


JOHN DWAYNE GARVIN,

                Petitioner - Appellant,

          v.

CHUCK WRIGHT; MAJOR NEAL URCH; ATTORNEY GENERAL OF THE STATE
OF SOUTH CAROLINA,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:13-cv-00442-DCN)


Submitted:   September 25, 2014       Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Dwayne Garvin, Appellant Pro Se.       Donald John Zelenka,
Senior Assistant Attorney General, Columbia, South Carolina;
Lisa Robette Claxton, Virginia Merck Dupont, SPARTANBURG COUNTY
ATTORNEY’S OFFICE, Spartanburg, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John    Dwayne     Garvin     seeks     to    appeal        the    district

court’s    order      accepting       the   recommendation        of     the     magistrate

judge and denying relief on the 28 U.S.C. § 2241 (2012) petition

Garvin filed while he was a state pretrial detainee.                             The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate        of      appealability       will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a    prisoner     satisfies       this       standard    by

demonstrating         that     reasonable        jurists    would       find     that     the

district       court’s      assessment      of   the   constitutional            claims    is

debatable      or     wrong.      Slack     v.    McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Garvin has not made the requisite showing.                          Accordingly, we

deny Garvin’s motions for a certificate of appealability and for

appointment of counsel and dismiss the appeal.                          We dispense with

                                             2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       3